Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 1 of 8 PageID #: 761




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 BARBARA TULLY, et al.,                  )
                                         )
              Plaintiffs,                )      Case No.: 1:20-cv-01271-JPH-DLP
                                         )
       v.                                )
                                         )
 PAUL OKESON, et al.,                    )
                                         )
              Defendants.                )


                  DEFENDANTS’ MOTION TO CONSOLIDATE

        Defendants, under Fed. R. Civ. P. 42(a) and Local Rule 42-1, seek to

 consolidate two cases filed in the Southern District of Indiana: Barbara Tully et al. v.

 Indiana Election Commission Members et al. Cause No. 1:20-cv-01271 and Common

 Cause Indiana et al. v. Election Commission Members et al. Cause No. 1:20-cv-2007.

 These two cases should be consolidated because they involve common questions of

 law and fact. In addition, these cases are filed by the same attorneys against common

 Defendants who are represented by the Indiana Attorney General’s Office.

 Consolidating these two matters will work to ensure judicial efficiency and avoid

 potential confusion by separate rulings. In support of their motion, Defendants state:

 Procedural Background

       1.     Plaintiffs filed their Amended Class Action Complaint for Declaratory

 and Injunctive Relief in this case on May 4, 2020. [ECF 6]. Discovery in this matter

 is in its infancy: the Defendants have propounded one set of interrogatories which

 were answered by the Plaintiffs on July 20, 2020. No other discovery has been
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 2 of 8 PageID #: 762




 conducted in this case and the non-expert discovery deadline is not until February

 of 2021—with other discovery deadlines following months after. No trial or hearing

 dates are set.

       2.      The Court has not yet ruled on the fully-briefed issues of class

 certification and preliminary injunctive relief in this case (which was fully briefed as

 of July 31, 2020).

       3.     In cause number 1:20-cv-2007, filed on July 30, 2020, the Defendants

 were served on August 10 and 11, 2020, and no case management case deadlines have

 been set.

       4.     Defendants are filing their motion for consolidation at the earliest

 opportunity to ensure judicial economy in litigating both cases. Federal Rule of Civil

 Procedure 42(a) does not provide a specific deadline for consolidation—some courts

 may even permit the filing of a motion to consolidate beyond the deadline set in the

 court's scheduling order for filing other motions in the case (see, for example, Linton

 v. Angie's Inc., 288 F.R.D. 432, 434 (D.S.D. 2012)).

 Standard of Review

       5.     The determination to consolidate is at the discretion of the court as

 outlined by Fed. R. Civ. P. 42(a). The court may join the hearings or trial, consolidate

 the cases, or issue other orders to avoid unnecessary cost or delay where the cases

 involve a common question of law or fact. Fed. R. Civ. P. 42(a).

       6.     The Defendants in this case have the burden of proof of showing that

 the cases should be consolidated. Adams v. N. Indiana Pub. Serv. Co., No. 2:10-cv-



                                            2
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 3 of 8 PageID #: 763




 469, 2012 WL 2375324, at *1 (N.D. Ind. June 22, 2012). Where the resolution of

 factual issues is essential to both cases, and similar evidence will be presented,

 consolidation will be ordered. Id.

       7.     Federal Rule of Civil Procedure 42(a) permits courts to consolidate

 actions which “involve a common question of law or fact,” and consolidation is

 permitted as a matter of convenience and economy for both parties and the Court.

 Hall v. Hall, 138 S. Ct. 1118, 1126 (2018). The purpose of consolidating cases is to

 enable “more efficient case management” and serves as a “matter of convenience in

 administration, to keep them in step.” Id. at 1125, 1127.

       8.     In exercising its discretion to consolidate cases, the Court looks at

 several factors, which are: “whether the risks of prejudice and possible confusion were

 overborne by the risk of inconsistent adjudications of common factual and legal

 issues, the burden on the parties, witnesses and available judicial resources posed by

 multiple lawsuits, and the length of time required to conclude multiple suits as

 against a single one, and the relative expense to all concerned.” Id. (citing Arnold v.

 Eastern Airlines, Inc., 681 F.2d 186, 193 (4th Cir.1982)).

 Facts and Argument

       9.     Both of the cases filed by the Plaintiffs allege constitutional violations

 concerning the application of Indiana’s absentee voting laws in light of the COVID-

 19 pandemic.

       10.    In this case, Plaintiffs allege that the COVID-19 pandemic would limit

 voter turnout, and to remedy that issue, the State Defendants should be enjoined to



                                           3
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 4 of 8 PageID #: 764




 allow all Indiana residents to vote by absentee ballot for the November 3, 2020

 general election.

       11.       In cause number 1:20-cv-2007, the Plaintiffs allege that the deadline for

 receiving absentee ballots by noon on the date of the election, November 3, 2020,

 would also limit the number of counted votes and infringe voters’ rights. Plaintiffs in

 1:20-cv-2007 ask that the State Defendants be enjoined to allow all ballots

 postmarked on or before November 3, 2020 and received by the county clerk’s office

 on or before November 13, 2020, to be counted in the general election.

       12.       Both of these cases challenge Indiana’s statutes governing absentee

 voting for the upcoming general election. So a failure to consolidate these cases would

 result in a duplication of efforts by all parties in discovery and could result in

 inconsistent or adversely timed verdicts. Consolidation of the two pending actions

 would serve the purpose of Rule 42 to allow both this Court and the parties to address

 similar factual and legal claims:

                Both cases allege factual issues regarding limited voted participation

                 caused by the COVID-19 pandemic, and both cases allege the same

                 core issue: voter disenfranchisement stemming from the requirements

                 of Indiana’s absentee voter mail-in system given the COVID-19

                 pandemic;

                Both complaints bring similar legal Constitutional claims under 42

                 U.S.C. §1983: Plaintiffs in this case allege voter disenfranchisement as

                 a violation of the 14th Amendment and a state law claim. Common



                                              4
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 5 of 8 PageID #: 765




             Cause in cause number 1:20-cv-2007 alleges vote disenfranchisement as

             a violation of the 1st and 14th Amendments, along with other state law

             claims.

            Both complaints ask the Court to rule on part of Indiana’s voter mail-in

             system. Plaintiffs in this case ask the Court to require that all Indiana

             residents be allowed to participate in the absentee mail-in voting

             system. Common Cause in 1:20-cv-2007 asks the court to rule on the

             timing of the mailed in ballots counted by the county election boards—

             which would follow a ruling in this case.

            The discovery in each case will substantially overlap and will involve

             the same attorneys on the Plaintiffs’ side and the Indiana Election

             Division, the Indiana Secretary of State’s office, and the same or similar

             parties on the Defendants’ sides.

            Counsel in both cases are substantially the same with the Plaintiffs’

             cases being filed in each case by Mr. Groth and Mr. Sniderman and the

             State being represented in each case by the Indiana Attorney General’s

             Office with common Defendants—including the Indiana Election

             Division;

            Both cases bring similar legal Constitutional claims under 42 U.S.C.

             §1983, including Fourteenth Amendment claims surrounding Indiana’s

             voter mailing system;




                                          5
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 6 of 8 PageID #: 766




                These cases have substantially similar facts and legal claims to warrant

                 consolidation of these cases.

       13.       Judicial economy further supports consolidation of these cases because:

 (1) both cases have the same State Defendants, i.e. the Indiana Secretary of State

 and members of the Indiana Election Commission, who are sued in their official

 capacities; and counsel in both cases are substantially the same, as Plaintiffs in both

 cases are represented by Mr. Groth and Mr. Sniderman, among other attorneys, and

 the State is represented in each case by the Indiana Attorney General’s Office. Given

 the similar factual and legal claims in both cases, discovery in each case will

 substantially overlap and will involve the same attorneys on the Plaintiffs’ side and

 the same parties on the Defendants’ side, i.e. members of the Indiana Election

 Division and the Indiana Secretary of State’s Office.

       When there are two cases that grow out of the same set of facts, have the same

 lawyers and same parties, and are in the same court, judicial economy strongly favors

 consolidation of the two cases. Millman v. United Techs. Corp., No. 1:16-CV-312-PPS-

 SLC, 2017 WL 1165081, at *3 (N.D. Ind. Mar. 28, 2017). In the two cases, the Court

 is being asked to address issues stemming from Indiana’s absentee voter laws. One

 case is newly-filed while the present case is in the beginning stages of discovery. The

 Defendants expect discovery to overlap in the two matters for reasons outlined above

 and where the two cases are on the same stages of litigation, involve identical legal

 claims, and overlapping witnesses and documentary evidence, consolidation is

 favored. Id.



                                                 6
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 7 of 8 PageID #: 767




        14.    While the claims do not entirely overlap, the law does not require that

 the cases be identical as to all Defendants—only that they have common issues of law

 or fact. Magnavox Co. v. APF Elecs., Inc., 496 F. Supp. 29, 32 (N.D. Ill. 1980).

        15.    In the two cases, the parties, evidence, and factual claims of absentee

 voting in response to COVID-19 and the Plaintiffs’ concerns with voter

 disenfranchisement—concerning either a mandate of absentee voting or concerning

 the time the absentee voting is received by mail to be counted—mean that

 consolidation of the cases will avoid unnecessary delay, costs, and time by both

 parties. “If two cases appear to this court to be of like nature and relative to the same

 question, if a joint trial of them would avoid unnecessary costs and delay, and it is

 reasonable to try them together, it is within this court's discretionary power to order

 consolidation.” Midwest Cmty. Council, Inc. v. Chicago Park Dist., 98 F.R.D. 491, 499

 (N.D. Ill. 1983).

        Based on the foregoing, the Defendants respectfully request this Court grant

 their motion to consolidate cause numbers 1:20-cv-01271 and 1:20-cv-02007 to best

 serve the interest of judicial efficiency for the benefit of the court and all parties.



                                           Respectfully submitted,

                                           CURTIS T. HILL, JR.
                                           Indiana Attorney General
                                           Attorney No. 13999-20

 Date: August 18, 2020              By:    Jefferson S. Garn
                                           Attorney No. 29921-49
                                           Deputy Attorney General
                                           OFFICE OF INDIANA ATTORNEY GENERAL

                                             7
Case 1:20-cv-01271-JPH-DLP Document 67 Filed 08/18/20 Page 8 of 8 PageID #: 768




                                    Indiana Government Center South, 5th Floor
                                    302 West Washington Street
                                    Indianapolis, Indiana 46204-2770
                                    Phone: (317) 234-7119
                                    Email: Jefferson.Garn@atg.in.gov




                                      8
